IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-85,151-04


                 EX PARTE RAYMOND ANDREW DEBA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 08-8-4438-CR IN THE 24TH DISTRICT COURT
                           FROM GOLIAD COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: September 14, 2016
DO NOT PUBLISH